Mr. Justice Boggs. This case came into the Circuit Court of Jersey County by appeal from the order and judgment of the County Court of that county. In the Circuit Court it was, by agreement of the parties, submitted to the court for trial without the intervention of a jury, the result being adverse to the appellant, who, by this appeal, seeks a reversal of the judgment and order of the Circuit Court. ■ Ho bill of exceptions is on file, and it does not appear that any written propositions of law were presented to the court to be ruled upon. The transcript of the record, as made by the clerk of the Circuit Court, recites that the appellant did except to the judgment and order of the court. Exceptions to the rulings and judgment of a court, can only be made a part of the record by being incorporated in a bill of exceptions, signed and sealed by the judge. The recitals of the clerk, that exceptions were taken, are extra official and of no legal effect. Gould v. Howe, 121 Ill. 251; Fireman’s Ins. Co. v. Peck, 126 Ill. 493; Vol. 2, Thompson on Trials, Sec. 2779. The judgment and order of the court, as certified on the transcript made by the clerk, purports to set forth the findings of fact and the conclusion and judgment of the court thereupon. "In the view of the appellant, the findings there recited do not sustain the judgment and decree, and it is urged that such error, if error, it be, appears on the face of the record, and may, therefore, be considered by this court. The reasons upon which the trial judge acts form.no part of the judgment or order, and are not to be there recited; nor is a judgment to be reviewed and reversed because of the insertion or omission of such recitals. The reasons and rulings of the judge are to be ascertained from a bill of exceptions, signed by the judge, and its place can not be supplied by entries made by the clerk of the court, assuming to state the findings and reasons upon which the court acted. Thompson on Trials, Sec. 2781. There is nothing in this record of which this court can take cognizance. The judgment and order of the Circuit Court is therefore affirmed. Judgment affirmed.